Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishikawa (US 5345245).

Regarding claim 1, Ishikawa discloses that “A method, comprising: receiving a multiple signal message ("MSM") (Ishikawa, in at least Fig. 1 and col. 4, lines 1-11: … which is derived from the orbit information obtained from GPS satellites 4a through 4c…); constructing multiple sub-MSM units based on the MSM (Ishikawa, in at least Figs. 2 & 3: … subframes are formed from information obtained from satellites 4a to 4c…); and transmitting the multiple sub-MSM units to a movable platform (Ishikawa, in at least Fig. 1 and col. 4, lines 28-31: At the non-GPS satellite 4β, the signals received from earth station F are amplified, then transmitted to mobile user C' on a seagoing vessel, etc., as differential data signals, wherein mobile user C' is a movable platform).”

Regarding claim 2, Ishikawa further discloses that “The method of claim 1, wherein constructing the multiple sub-MSM units based on the MSM comprises: constructing, based on the MSM, a sub-MSM unit including an MSM header, and a sub-MSM unit including satellite data and signal data of the MSM (Ishikawa, in at least Figs. 2 & 3 and col. 5, lines 1-25: … entail transmitting M number of multiplexed SS signals from earth station F…, wherein 5-bit ID number is a type of header and propagation error data is signal data corresponding to each satellite), and wherein transmitting the multiple sub-MSM units to the movable platform comprises: transmitting to the movable platform the sub-MSM unit including the MSM header and the sub-MSM unit including the satellite data and the signal data of the MSM (Ishikawa, in at least Fig. 1 and col. 4, lines 28-31: At the non-GPS satellite 4β, the signals received from earth station F are amplified, then transmitted to mobile user C' on a seagoing vessel, etc., as differential data signals, wherein mobile user C' is a movable platform).”

Regarding claim 3, Ishikawa further discloses that “The method of claim 2, wherein constructing, based on the MSM, the sub-MSM unit including the MSM header and the sub-MSM unit including the satellite data and the signal data of the MSM comprises: obtaining the MSM header, and constructing, based on the MSM header, the sub-MSM unit including the MSM header; and obtaining the satellite data and the signal data of the MSM, and constructing, based on the satellite data and the signal data of the MSM, the sub-MSM unit including the satellite data and the signal data of the MSM (Ishikawa, in at least Figs. 2 & 3 and col. 5, lines 1-25: … entail transmitting M number of multiplexed SS signals from earth station F…, wherein 5-bit ID number is a type of header and propagation error data is signal data corresponding to each satellite; and in Fig. 3, Satellite data is multiplexed and includes satellite ID and error data).”

Regarding claim 4, Ishikawa further discloses that “The method of claim 3, wherein constructing, based on the satellite data and the signal data of the MSM, the sub-MSM unit including the satellite data and the signal data of the MSM comprises: grouping the satellite data and the signal data to determine satellite data and signal data corresponding to each satellite, and constructing the sub-MSM unit including the satellite data and the signal data of the MSM based on the satellite data and the signal data corresponding to each satellite (Ishikawa, in at least Figs. 2 & 3 and col. 5, lines 1-25: … entail transmitting M number of multiplexed SS signals from earth station F…, wherein 5-bit ID number is a type of header and propagation error data is signal data corresponding to each satellite; and in Fig. 3, Satellite data is multiplexed and includes satellite ID and error data and satellite data and signal data are grouped is each slot of the subframe).”

Regarding claim 5, Ishikawa further discloses that “The method of claim 4, wherein sub-MSM unit including the satellite data and the signal data of the MSM comprises identification information, and wherein the identification information is determined based on a satellite numbering (Ishikawa, in at least Figs. 2 & 3 and col. 5, lines 1-25: … entail transmitting M number of multiplexed SS signals from earth station F…, wherein 5-bit ID number is a type of header and propagation error data is signal data corresponding to each satellite; and in Fig. 3, Satellite data is multiplexed and includes satellite ID and error data).”

Regarding claim 6, Ishikawa further discloses that “The method of claim 5, wherein the identification information is located in an empty bit formed when the satellite data and the signal data included in the sub-MSM unit are combined (Ishikawa, in at least Figs. 2 & 3 and col. 5, lines 1-25: … entail transmitting M number of multiplexed SS signals from earth station F…, wherein 5-bit ID number is a type of header and propagation error data is signal data corresponding to each satellite; and in Fig. 3, Satellite data is multiplexed and includes satellite ID and error data).”

Regarding claim 7, Ishikawa further discloses that “The method of claim 2, further comprising: constructing a sub-MSM unit including a frame end; and transmitting the sub-MSM unit including the frame end to the movable platform (Ishikawa, in at least Figs. 2 & 3 and col. 5, lines 1-25: … entail transmitting M number of multiplexed SS signals from earth station F…, wherein 5-bit ID number is a type of header and propagation error data is signal data corresponding to each satellite; and a frame has to have a frame end since it is 'framed' in time duration).”

Regarding claim 8, Ishikawa further discloses that “The method of claim 1, wherein at least one of the multiple sub-MSM units includes a check code (Ishikawa, in at least col. 2, lines 45-52: spread code is a type of check code).”

Regarding claim 11, Ishikawa further discloses that “The method of claim 1, wherein receiving the MSM comprises: receiving the MSM transmitted by a wireless network base station (Ishikawa, in at least Fig. 1: base station A).”

Regarding claim 13, Ishikawa further discloses that “The method of claim 1, further comprising: encrypting the multiple sub-MSM units, wherein transmitting the multiple sub-MSM units to the movable platform comprises transmitting the encrypted multiple sub-MSM units to the movable platform (Ishikawa, in at least col. 2, lines 45-52: spread code is a type of encrypted code).”

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 4 above.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 103675848 A) in view of Ishikawa (US 5345245).

Regarding claim 1, Wu discloses that “A method, comprising: receiving a multiple signal message ("MSM") (Wu, in at least [0014]: … collecting a plurality of GNSS signals…); constructing multiple sub-MSM units based on the MSM (Wu, in at least [0013]: … provides a signal transmission method based on multi-channel GNSS signals, which uses a channel to transmit signals to a storage device by real-time splicing of different signals at the time of input, and then uses the same signal when storing signals…, and [0018]: … the signal splicing module is configured to splicing a plurality of GNSS signals into a preset bit width according to a data signal type…).”
Wu does not expressly disclose that transmitting the multiple sub-MSM units to a movable platform.
Ishikawa teaches that “transmitting the multiple sub-MSM units to a movable platform (Ishikawa, in at least Fig. 1 and col. 4, lines 28-31: At the non-GPS satellite 4β, the signals received from earth station F are amplified, then transmitted to mobile user C' on a seagoing vessel, etc., as differential data signals, wherein mobile user C' is a movable platform).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ishikawa’s teaching in the method of Wu in order to determine the position of a roving GNSS receiver relative to a known reference point. This method requires that data from a reference receiver, or from a reference station network, be transmitted to a roving receiver or movable platform in real time.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 5345245) in view of Hang (US 20130141277).

Regarding claim 9, Ishikawa discloses the features of claim 1, but does not expressly disclose that The method of claim 1, wherein at least one of the multiple sub-MSM units includes a frame header.
Hang teaches that “The method of claim 1, wherein at least one of the multiple sub-MSM units includes a frame header (Hang, in at least Fig. 4 and [0042]: … a header field 402 containing identification information for each packet).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Hang’s teaching in the method of Ishikawa so that each packet comprising a plurality of frames or sub-frames can be transmitted to a proper destination with the information containing in the header.

Regarding claim 10, Hang further teaches that “The method of claim 2, wherein transmitting the sun-MSM unit including the MSM header to the movable platform comprises: transmitting the sun-MSM unit including the MSM header to the movable platform multiple times (Hang, in at least Fig. 4 and [0042]: … a header field 402 containing identification information for each packet).”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 5345245) in view of Ferguson (US 20100085249).

Regarding claim 12, Ishikawa discloses the features of claim 1, but does not expressly disclose that The method of claim 1, wherein receiving the MSM comprises: receiving the MSM transmitted by a radio station of a Real Time Kinematic ("RTK") base station.
Ferguson teaches that “The method of claim 1, wherein receiving the MSM comprises: receiving the MSM transmitted by a radio station of a Real Time Kinematic (Ferguson, in at least [0002], lines 1-10: A technique known as real time kinematic (RTK) positioning is now commonly used to determine the position of a roving GNSS receiver relative to a known reference point. This method requires that data from a reference receiver, or from a reference station network, be transmitted to the rover in real time).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ferguson’s teaching in the method of Ishikawa in order to determine the position of a roving GNSS receiver relative to a known reference point. This method requires that data from a reference receiver, or from a reference station network, be transmitted to a roving receiver or movable platform in real time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648